Citation Nr: 0336913	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  96-42 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a headache 
disorder.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Attorney


INTRODUCTION

The appellant had active military service from October 1986 
to March 1988.  His appeal initially came before the Board of 
Veterans' Appeals (Board) from a May 1996 rating decision by 
the Department of Veterans Affairs (VA) Los Angeles, 
California, Regional Office (RO).  The case was remanded in 
September 2000 for the purpose of obtaining additional 
medical records, and again in May 2003 to obtain additional 
medical records and to have the appellant undergo VA 
examinations to determine the nature and etiology of his 
claimed disorders.  


FINDINGS OF FACT

1.  A chronic low back disorder is not shown to have been 
present in service , and current low back disability is not 
shown to be otherwise related to service.  

2.  A headache disorder is not shown to have been present in 
service or to be otherwise related to service.  

3.  An acquired psychiatric disorder is not shown to have 
been present in service or to be otherwise related to 
service.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service, nor may arthritis of the lumbar spine be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R.§§ 3.303, 3.307, 3.309 
(2003).  

2.  A headache disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he has low back and headache 
disorders that are due to his fall down a flight of stairs on 
a ship during his military service.  He also claims that he 
developed psychiatric problems in service as a result of 
being denied treatment for the injuries he sustained in the 
fall in service.  

Duty to Assist

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The August 1996 statement of the case and the December 2000 
and August 2003 supplemental statements of the case advised 
the appellant of the laws and regulations pertaining to his 
claims of entitlement to service connection for a low back 
disorder, a headache disorder, and an acquired psychiatric 
disorder.  These documents informed the appellant of the 
evidence of record and explained the reasons and bases for 
denial.  He was specifically informed that service connection 
was being denied because the evidence did not show that he 
had a low back disorder, a headache disorder, or an acquired 
psychiatric disorder that was related to service.  The 
statement of the case and supplemental statements of the case 
made it clear to the appellant that in order to prevail on 
his service connection claims, he needed to present medical 
evidence that he was disabled and that the conditions were 
linked to service.  The RO sent a letter to the appellant 
dated in October 2002 that informed him of the provisions of 
the VCAA and informed him what action he needed to take and 
what action the RO would take on his claims.  Specifically he 
was told that he needed to submit evidence showing that he 
had the disorders for which he claimed service connection and 
that each was linked to service.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in DAV.  The court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
In the Veterans Benefits Act of 2003, Congress reinstated 
VA's authority to make decisions on all claims without 
waiting one year.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____) 

The RO obtained VA treatment records and provided the 
appellant with VA medical and psychiatric examinations in 
March 1996 and April 1996, respectively.  The appellant was 
scheduled for VA medical and psychiatric examinations in July 
2003 for the purpose of obtain additional medical opinions as 
to the nature and etiology of any low back, headache, or 
acquired psychiatric disorders.  However, the appellant did 
not report for either examination.  The appellant testified 
before the undersigned Veterans Law Judge at a personal 
hearing on September 9, 1997.  There is no indication that 
there is more information or medical evidence to be found 
with respect to the appellant's claims.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  



Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran had active and continuous military service for 90 
days or more during a period of war, or during peacetime 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence  warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

I.  A Low Back Disorder

Service medical records show no complaint, finding, or 
treatment for any back disability.  The appellant did not 
mention any back disability at his March 1988 separation 
examination and evaluation of the spine at that time revealed 
normal findings.  

A May 1987 private medical record from Sing River Hospital 
shows that the appellant was seen for an injury to the area 
of the coccyx after falling down a flight of stairs 
(approximately five steps).  X-rays did not reveal any 
fracture or areas of subluxation.  The diagnosis was a 
contusion of the back.  

At a March 1996 VA neurological examination, the appellant 
reported a history of having hurt his back in a fall down a 
flight of stairs on a ship during service, which had resulted 
in low back pain ever since.  The diagnoses included low back 
pain, status post fall in 1987/1988 by history, etiology not 
determined.  

A March 1996 VA medical examination report noted the 
appellant's complaint of pain in the lower lumbar/sacroiliac 
area on palpation.  An X-ray of the lumbosacral spine showed 
a transitional S1 segment, but was considered to be otherwise 
normal.  Further evaluation was to be performed by an 
orthopedist.  

Orthopedic examination performed in April 1996 revealed 
tenderness in the L4-5 area and in both sacroiliac segments.  
Lasegue sign was positive to both lower extremities.  It was 
noted that a lumbosacral spine X-ray was negative.  The 
examiner stated that no pathology for the appellant's low 
back pain was discovered.  The impressions from an April 1996 
MRI of the lumbar spine were degenerative changes of the 
lumbar spine with bony spurring, desiccation and degeneration 
of the disc material at L4-5 and L5-S1, small right posterior  
paramedian disc herniation at L4-5 with slight indentation of 
the ventral aspect of the thecal sac, and minimal disc 
bulging at L4-5 with minimal indentation of the ventral 
aspect of the thecal sac.  

The appellant provided testimony at an October 1997 Travel 
Board hearing concerning the injury to his back in a fall 
down a flight of stairs in service and the resulting low back 
pain that had persisted up to the present time.  

The appellant was scheduled for VA examination of his back in 
July 2003 to determine the diagnosis and likely etiology of 
all current back disabilities.  However, he failed to report 
for the examination.  

The evidence in this case shows that the appellant was 
treated by a private medical facility in May 1987 for a 
contusion of the low back, which the appellant attributed to 
a fall down a flight of stairs.  However, the service medical 
records, including the appellant's separation examination 
report, do not show any complaint, finding, or treatment for 
a back problem.  The medical evidence dated subsequent to the 
appellant's active military service shows complaints of back 
pain beginning with the March 1996 and April 1996 VA 
examinations.  Notwithstanding the identification of 
degenerative arthritis in the lumbar spine on MRI in April 
1996, there is no clinical manifestation of arthritis in the 
lumbar spine in service or within the first year following 
the appellant's separation from service.  

In the absence of any low back problem between May 1987 and 
1996, the Board concludes that the back contusion treated in 
May 1987 was an acute and transitory low back condition that 
resolved without residuals.  Additionally, degenerative 
arthritis was first clinically shown in the lumbar spine in 
April 1996, several years after the appellant left military 
service.  Absent competent medical evidence presented which 
links any current low back disability to service, the Board 
is unable to identify a basis to grant service connection for 
a low back disorder.  The veteran failed to report for an 
examination that was to provide an etiological opinion 
regarding current back disability.  

While the appellant has offered his own arguments to the 
effect that he believes he has a low back disorder that was 
initially manifested during his military service, he has not 
shown, nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  While he is competent to 
describe his history of back pain, his opinion is 
insufficient to demonstrate that he has a low back disorder 
that is related to military service.  See Espiritu, 2 Vet. 
App. 492.  

II.  A Headache Disorder

Service medical records show no complaint, finding, or 
treatment for headaches.  There was no mention of headaches 
at the appellant's March 1988 separation examination, and 
neurological evaluation at that time revealed normal 
findings.  

At the March 1996 VA neurological examination, the appellant 
gave a history of sharp, throbbing, bi-temporal headaches 
that had begun three months after the fall in service.  Bi-
temporal cephalalgia was diagnosed, with an onset, by 
appellant's history, of three months after the 1987/88 low 
back injury.  The examiner stated that the etiology of the 
appellant cephalalgia was not determined.  

At the October 1997 Travel Board hearing, the appellant 
provided testimony concerning the problems he had experienced 
with headaches since the fall down a flight of stairs in 
service.  

The appellant was scheduled for VA examination in July 2003 
to determine the etiology of his headaches.  However, he 
failed to report for the examination.  

Although medical evidence shows that the appellant is 
diagnosed with bi-temporal cephalalgia, there is no medical 
evidence showing the presence of a headache disorder in 
service or for several years thereafter.  The initial 
clinical manifestation of a headache disorder was in 1996, 
several years after service.  No competent medical evidence 
has been submitted that links the appellant's current bi-
temporal cephalalgia to his military service.  The examiner 
at the March 1996 VA neurological examination stated that the 
etiology of the headaches was not determined.  The veteran 
failed to report for an examination that was to provide an 
etiological opinion regarding current headaches.  Hence, in 
the absence of competent medical evidence that relates the 
appellant's current headaches to service, the Board is unable 
to identify a basis to grant service connection for a 
headache disorder.  

While the appellant has offered his own arguments to the 
effect that he believes he has a headache disorder that was 
initially manifested during his military service, he has not 
shown, nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  While he is competent to 
describe his history of headaches, he is not competent to 
ascribe current pathology to an event in service or make any 
conclusions regarding their etiology.  See Espiritu, 2 Vet. 
App. 492.  

III.  An Acquired Psychiatric Disorder

Service medical records show that the appellant was treated 
in August 1987 for a complaint of depression with increasing 
suicide thoughts that had existed for nine months and was 
secondary to situational home difficulties.  The impression 
was "reactive depression."  The appellant was transferred 
to a VA hospital where he received treatment from August 10, 
1987, to September 1, 1987, for psychiatric symptoms that 
included anxious behavior, a labile mood, and suicide 
thoughts.  The discharge diagnosis was adjustment disorder 
with a depressed mood, and a personality disorder, not 
otherwise specified.  An August 31, 1987, notation in the 
service medical records indicated that the appellant's 
complaints of suicidal thoughts and depression were secondary 
to being overwhelmed by stress in service and multiple 
stressors at home, including difficulty with his fiancée, his 
daughter, and his family.  He indicated he had been depressed 
with various levels of symptomatology since January 1987.  A 
September 1, 1987, notation indicated that the majority of 
symptoms had been resolved, and the diagnosis was adjustment 
disorder and mixed personality disorder.  The March 1988 
service separation examination revealed normal findings on 
psychiatric evaluation.  

At an April 1996 VA psychiatric examination, the appellant 
reported a history of depression since 1988.  He demonstrated 
a depressed mood and a flat affect.  There was no evidence of 
psychosis.  He denied suicidal or homicidal ideas.  The 
diagnosis was adjustment disorder with anxious and depressed 
mood.  

At the October 1997 Travel Board hearing, the appellant 
testified as to his depression since service and the 
relationship between his low back injury in service and the 
development of his depression.  

The appellant was scheduled for VA psychiatric examination in 
July 2003 to determine the diagnosis and likely etiology of 
all current psychiatric disorders.  However, he failed to 
report for the examination.  

The appellant has been diagnosed with adjustment disorder, 
which, by its nature is not a chronic psychiatric disorder.  
See 38 C.F.R. § 3.303; see also DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, revised in 1994, (DSM-IV).  Moreover, there 
is no competent medical evidence showing that the appellant 
has an chronic, acquired psychiatric disorder that is related 
to his military service.  The veteran was scheduled for a VA 
examination to determine the nature and etiology of any 
psychiatric disability and he failed to report.  Absent a 
showing of a chronic acquired psychiatric disability that is 
related to service, there is no basis for a grant of service 
connection.  

While the appellant has offered his own arguments to the 
effect that he believes he has an acquired psychiatric 
disorder that was initially manifested during his military 
service, he has not shown, nor claimed, that he is a medical 
expert, capable of rendering medical opinions.  Therefore, 
his opinion is insufficient to demonstrate that he has an 
acquired psychiatric disorder that is related to military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  




ORDER

Service connection is denied for a low back disorder, a 
headache disorder, and an acquired psychiatric disorder.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




